Opinion by
Beaver, J.,
In an opinion, discharging the rule for judgment for want of a sufficient affidavit of defense, the court below quite fully states the facts alleged in the affidavit as constituting a defense to the claim of the plaintiff, which is a scire facias upon a mortgage.
The defendant alleges in her supplemental affidavit of defense that she rendered services to the plaintiff’s decedent of great value at Philadelphia and at Pottsville, whilst he was suffering from an affection of the eyes, which said services to a great extent resulted in his recovery. The defendant also states the value of the services, that they were so recognized by the decedent and that, in consideration thereof, he expressly promised that he would not collect but would satisfy the mortgage upon which suit is brought.
If the defendant, at the trial of the case, can, by competent and sufficient evidence, establish the allegations of her affidavit of defense, they would clearly constitute a complete defense to the plaintiff’s claim. The competency and sufficiency of the evidence can only be determined when she offers it. For *110the present her allegations are to be taken as facts, and we quite agree with the court below that, if they are established, they will constitute a good defense to the plaintiff’s claim.
Judgment affirmed.